Citation Nr: 0200452	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post- traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.





ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In addition to PTSD, the veteran has referenced panic attacks 
and anxiety for which he was evaluated during service.  As 
such, the Board is of the opinion that the issue of service 
connection for PTSD is more appropriately stated as set forth 
on the title page of this decision.

Concerning the claim for service connection for substance 
abuse as secondary to or as a symptom of PTSD, the Board has 
imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  When the federal circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate theses issues, 
including the issue specifically raised in this particular 
case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
implementing the VCAA were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As a procedural matter, the Board notes that the veteran's 
original claims file apparently has been misplaced by the VA.  
The current folder is a rebuilt folder.  It is unclear from a 
review whether the National Personnel Records Center (NPRC) 
was asked for any available service medical records.  The 
veteran has submitted copies of several service medical 
records in his possession.  Also, there are no treatment 
records dated prior to 1994 on file.

The veteran asserts that he has PTSD as a result of an 
assault which occurred in April 1989 while on active duty.  
This assault is confirmed by the record.  The record also 
shows that the veteran was treated in August 1989 for nervous 
bouts.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

The evidence shows that a September 1988 audiogram revealed 
the presence of bilateral hearing loss.  A January 1999 VA 
audiological report shows hearing loss.  The record also 
indicates that the veteran has been receiving on going 
treatment at a VA facility for his disabilities since the 
most recent VA examination in May 1999.  In view of these 
facts the Board is of the opinion that additional development 
is warranted.
 
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his discharge 
from active duty to the present, to 
include the hospital reports concerning 
his back surgery in 1991.  The RO should 
obtain all records which are not on file.  
He should be asked to submit copies of all 
service medical records in his possession 
and to furnish specific information 
concerning the onset and treatment for his 
back and hearing loss disorders.

3.  The RO should request the NPRC to 
conduct a search for any additional 
service medical records. 

4.  The RO is requested to obtain copies 
of all treatment records from the VA 
Mountain Home facility covering the period 
from June 1999 to the present.

5.  VA examinations should be performed by 
a psychologist and a psychiatrist in order 
to determine the nature, severity, and 
etiology of any psychiatric illness, to 
include PTSD.  The RO is to inform the 
examiners that only an inservice stressor 
which has been verified may be used as a 
diagnosis for PTSD.  The only inservice 
verified stressor is the assault in April 
1989.  The claims folder and a copy of 
this Remand must to be made available to 
the examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  If the diagnosis of PTSD is 
deemed appropriate, the VA psychiatrist 
should specify whether the verified 
stressor is sufficient to produce PTSD, 
and whether there is a link between the 
current symptomatology and the inservice 
stressor found to be established by the 
record. 

Regarding any other psychiatric disability 
diagnosed, the psychiatrist is requested 
to render an opinion as to whether it is 
as likely as not that any psychiatric 
disorder diagnosed is related to the 
veteran's military service, to include the 
nervous bouts reported in August 1989, or, 
if existing prior to service was 
aggravated by service?  A complete 
rational for any opinion expressed should 
be included in the examination report.

6.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss.  In addition to an 
audiological evaluation, any other testing 
deemed necessary should be performed.  The 
veteran's complete history of noise 
exposure during and following service 
should be obtained.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to whether it is as likely as not that any 
hearing loss diagnosed is related to 
service, including the hearing loss shown 
in September 1988.  The claims folder and 
a copy of this Remand must be made 
available to the examiner for review 
before the examination.

7.  A VA examination should be conducted 
by a specialist in liver disorders in 
order to determine the severity of the 
hepatitis.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  In addition to liver 
function studies any other tests deemed 
necessary should be performed.  

It is requested that the examiner render 
an opinion as to whether there is minimal, 
moderated, or marked liver damage and the 
presence or absence of associated 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  Diagnostic Code 7345.

8.  The RO should arrange for an 
examination by a neurologist to determine 
the severity of the headache disability.  
The claims folder and a copy of the Remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is requested to 
obtain a detailed history regarding the 
frequency, duration, and severity of the 
headaches.  All tests deemed necessary 
should be performed.

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate these claims.  If the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





